Citation Nr: 1146129	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  06-34 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, including as secondary to service-connected residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied entitlement to the benefits sought. 

The case was remanded by the Board in November 2008 and April 2011.  It has been returned to the Board for appellate review.  For the reasons explained below, it is again necessary to return this case to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The case was remanded by the Board in November 2008 primarily for the purpose of providing the Veteran with adequate notice of the types of new and material evidence he needed to submit in order to successfully reopen the previously denied claim.  Under the judicial holding of Kent v. Nicholson, 20 Vet. App. 1 (2006), VA is required to furnish such information to an individual attempting to reopen a claim which has been previously denied.  However, the Veteran did not receive the Board's remand or the Kent compliance letter.  In a January 16, 2009 statement, the Veteran reported that his address had changed.  He provided an address on D. Boulevard.  The February 2009 Kent compliance letter was sent to L. Lane.  It was returned to VA, as was the Board's November 2008 remand order.  The record reveals that the Supplemental Statement of the Case dated in January 2010 was sent to an incorrect apartment number at the D. Boulevard address.  It was returned with a written notation "return to sender, does not live at this address." 

Subsequently, a March 9, 2010, note from the Veteran's representative reflects a notation that "the Veteran is incarcerated but we do not have information as to which prison.  His wife does not wish to speak to us but is in the process of getting a divorce.  This Veteran is no longer at above address..."  The aforementioned notation was included on an "SSOC notice response" letter in which the Veteran was asked to indicate whether he had any other information or evidence to submit.  The representative indicated there was no other information or evidence to submit and asked that the case be returned to the Board for further appellate consideration as soon as possible.  The Board's April 2011 remand order was also returned, as was a May 2011 letter to the Veteran, an August 2011 Supplemental Statement of the Case, and a September 2011 letter to the Veteran.  VA was not able to fully comply with the November 2008 remand order.  However, the Board notes that the Veteran attended the May 2011 VA examination.  Therefore, it is possible that further attempts at notification or development are not futile.  The Board notes that the claims file contains a print-out of Advanced Person Search results.  The Board finds that a search of the VA Medical Center (VAMC) database should also be conducted in order to find the Veteran's current mailing address.  If the Veteran's current mailing address is found, the Veteran should be sent a Kent compliance letter and copies of the documents listed above that have been returned to sender.  

Additionally, the case was remanded by the Board in April 2011 so that the Veteran should be afforded a VA examination by a physician knowledgeable in orthopedics.  The Veteran underwent a VA examination in May 2011 conducted by a certified physician's assistant (PA-C) with June 2011 addendum opinion.  Thus, the Board finds that the May 2011 VA examination with June 2011 addendum performed by a PA-C did not fully comply with the April 2011 remand order.  

The Court of Appeals for Veterans' Claims (Court) Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness does not attach.  Id. 

The law further provides that the burden to rebut the presumption and show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA's Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002). 

As noted by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004): 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under § 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service and was not aggravated by service. 

Under 38 C.F.R. § 3.304, the standard for clear and unmistakable evidence is that the determination of inception "should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular...disease...." 

A service Report of Medical Examination dated in April 1976 for enlistment purposes reflects that the Veteran's lower extremities were clinically evaluated as normal.  Consequently, the presumption of soundness attaches and clear and unmistakable evidence must exist to rebut it. 

VA outpatient treatment records dated in June 2005 reflect that the Veteran was assessed with bilateral knee pain for thirty years.  At the May 2011 VA examination, the Veteran stated that when he was fourteen years old he sustained a torsional injury of the left knee playing football and subsequently underwent an open medial meniscectomy.  A veteran's statements regarding pre-service existence of a condition are of no effect unless other data establishes the fact.  38 C.F.R. § 3.304(b)(3).  The Board therefore finds that clear and unmistakable evidence does not exist to rebut the presumption of soundness.

Additionally, the May 2011 VA examination with June 2011 addendum opinion did not address whether the Veteran's left knee disability is secondary to his service-connected right knee disability.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  It should be noted that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.  Under the circumstances, the Board believes that a VA examination, with opinion addressing whether the Veteran's left knee disability is secondary to his service-connected residuals of a right knee injury, is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should conduct a search of the VAMC database and attempt to locate the Veteran's current mailing address.

2.  If the Veteran's current mailing address is located, then the RO should furnish the Veteran adequate notice under Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, the RO should send copies of the other documents that have been returned to sender, including the Board's November 2008 remand order, the January 2010 Supplemental Statement of the Case, the Board's April 2011 remand order, the May 2011 letter to the Veteran, the August 2011 Supplemental Statement of the Case, and the September 2011 letter to the Veteran.  

3.  The Veteran should be afforded an examination by a physician knowledgeable in orthopedics for the purpose of determining the nature, extent, and etiology of a left knee disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  Following review of the relevant medical evidence in the claims file, to include the service treatment records and post service treatment records, the medical history obtained from the Veteran, current clinical evaluation, and any tests that are deemed necessary, the examiner should:

a) diagnose any current left knee disability shown to exist;

b) opine whether any such left knee disability is at least as likely as not related to the Veteran's service;

c) if not, whether any such left knee disability is at least as likely as not related to the Veteran's service-connected residuals of a right knee injury;

d) if not, opine whether any such left knee disability is aggravated (aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms) by the Veteran's service-connected residuals of a right knee injury; and

e) provide detailed rationale, with specific references to the record, for the opinions. 

4.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


